                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: Alaina E. Zajac fka Alaina E. Whetzel                     CHAPTER 13
                             Debtor(s)
                                                           BKY. NO. 20-23010 GLT


                 ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

 To the Clerk:

       Kindly enter my appearance on behalf of Freedom Mortgage Corporation and index
 same on the master mailing list.



                              Respectfully submitted,


                              /s/Brian C. Nicholas, Esq. ${s:1:y:_____________________
                              Brian C. Nicholas, Esq. (317240) ${c:1:n:bcn:att-y}
                              KML Law Group, P.C.
                              BNY Mellon Independence Center
                              701 Market Street, Suite 5000
                              Philadelphia, PA 19106
                              412-430-3594
                              bkgroup@kmllawgroup.com
